Citation Nr: 1108500	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-24 418	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for left ankle bimalleolar fracture residuals with degenerative joint disease (DJD), currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to August 1999.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2008 rating action that denied a rating in excess of 20% for the veteran's left ankle disability.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's left ankle fracture residuals are manifested by complaints of pain, stiffness, and swelling that are relieved with medications and an ankle brace, with objective findings including DJD, limited motion, and tenderness, but no joint instability or tendon abnormality.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for left ankle bimalleolar fracture residuals with DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

An August 2008 pre-rating RO notice informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim; of what was needed to establish entitlement to an increased rating (evidence showing that a service-connected disability had worsened); and that a disability found to be service connected would be assigned a rating by applying relevant Diagnostic Codes (DCs) which provide for a range in severity from 0% to 100%, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2008 letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the August 2008 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the November 2008 rating action on appeal.
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the June 2009 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability information in the August 2008 letter.    
 
Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded a comprehensive VA examination in September 2008, as well as several outpatient examinations in 2008 and 2009.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In November 2009, the Veteran stated that he had no additional evidence to submit in connection with his claim.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter on appeal.    

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.
 
The Veteran contends that his left ankle disability is more disabling than currently evaluated.  He asserts that he has ankle pain with motion, morning stiffness, and swelling at times, and that the pain interferes with his recreation activities and ability to work.  He gave testimony to that effect at the August 2010 Board hearing.  

Under the criteria of DC 5271, marked limitation of ankle motion warrants a          20% rating.  20% is the highest rating available under that DC.

Under DC 5270, ankylosis of an ankle warrants a 20% rating if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  Higher ratings of 30% and        40% are available for more severe ankylosis and deformity.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of the above-referenced criteria, the Board finds that a rating in excess of 20% is not warranted for the veteran's left ankle fracture residuals at any time during the rating period under consideration, as the medical evidence does not show more disability under any applicable schedular rating criteria, and measurable ankle range of motion has been consistently documented in the evidentiary record from 2008 to 2009.  In this regard, the Board notes that the Veteran is separately service connected for left peroneal nerve injury as secondary to his left ankle bimalleolar fracture residuals with DJD, and thus no neurological symptoms associated therewith may be considered in evaluating his left ankle bimalleolar fracture residuals with DJD.

On May 2008 VA outpatient examination, the Veteran complained of left ankle pain.  The ankle appeared normal on examination.

On June 2008 VA outpatient examination, the Veteran complained of vague left ankle pain.  X-rays in May were noted to have been normal, with no acute osseous changes identified.  Overall alignment of the left ankle joint, as well as the tibia and fibula, were excellent.  Examination showed near full range of left ankle motion, with good inversion, eversion, ranges of motion, and excellent strength.  There was good mobility and flexibility without pain at the subtalar joint.  The Veteran was ambulatory without any aid or assistance, and there was no limp.  

On early September 2008 VA outpatient examination, the Veteran complained of left ankle pain.  Left ankle magnetic resonance imaging revealed a possible old anterior talar fibular ligament injury, with otherwise normal-appearing ligaments about the left ankle, and no osseous changes.  On examination, the Veteran was ambulatory without aid or assistance, and there was no limp.  There was good range of left ankle motion, including good inversion and eversion.  There was a little tenderness over the anterolateral complex as well as posterolaterally and posteromedially.  Motor function was intact.  

On mid-September 2008 VA examination, the Veteran complained of left ankle stiffness and pain with walking and running, and inability to walk more than a few yards.  He stated that he intermittently used an ankle brace for walking.  He denied incapacitating episodes of arthritis, and episodes of dislocation or subluxation, and stated that he could stand for more than 1 hour, but less than 3 hours.  On examination, the veteran's gait was antalgic.  There was no evidence of abnormal weight-bearing.  On range of motion testing, left ankle dorsiflexion was from 0 to 20 degrees, with pain beginning at 20 degrees.  Plantar flexion was from 0 to 35 degrees, with pain beginning at 35 degrees.  There was no joint ankylosis.  There was no left ankle joint instability, tendon abnormality, or angulation.  X-rays revealed suspected prior anterior talar fibular ligament injury, and prior injury involving the deep portion of the medial collateral ligament complex.  The diagnosis was left ankle DJD with prior anterior talar fibular ligament injury.        
   
On February 2009 VA outpatient examination, the Veteran complained of left ankle pain and decreased range of motion.  On examination, the Veteran was ambulatory, with weight-bearing as tolerated, and he used a left lower extremity brace.  There was no left ankle or foot swelling.  Dorsiflexion was limited, but he came to the neutral position, and plantar flexion appeared to be normal.  Inversion and eversion were very hesitant, but the muscles and flexor tendons to the toes and foot all appeared to be intact.  The impression was persistent left ankle pain and limited motion following remote 1999 injury, resulting in open reduction/internal fixation and hardware removal about 4 months later.   

On March 2009 VA outpatient physical therapy evaluation, the Veteran complained of left ankle pain that was worse while standing during the course of him employment at the post office.  Examination showed an antalgic gait.  On range of motion testing, left ankle dorsiflexion was to 20 degrees, plantar flexion to 30 degrees, inversion to 10 degrees, and eversion to 5 degrees.  Strength was 4/5 each for dorsiflexion, inversion, and eversion, and -5/5 for plantar flexion, with sub-maximal effort from the Veteran.  There was generalized tenderness to palpation of the left ankle.

April 2009 VA outpatient evaluation noted mild improvement in left ankle coordination and balance due to increased strength and stability.  A left ankle bone scan in March was noted to have shown intense focal activity in the medial malleolus consistent with subacute injury or subacute or chronic inflammatory process.  Left ankle X-rays in February revealed no acute osseous abnormality. 
     
May 2009 VA outpatient evaluation noted that the veteran's left ankle was somewhat improved.  He was very pleased with his left ankle support, and a shoe insert was ordered.  Examination showed good left ankle dorsiflexion and plantar flexion.

On June 2009 VA outpatient examination, the Veteran complained of left ankle pain.  He wore a left ankle brace.  On examination, the Veteran was ambulatory without aid or assistance, and there was no limp or swelling.  There was some tenderness over the anterolateral complex region, the posterior tibialis, and the peroneus longus and brevis region.  On range of motion testing, dorsiflexion was to 10 degrees, plantar flexion to 20 degrees, and identical inversion and eversion.  

On September 2009 VA outpatient evaluation, the Veteran complained of left ankle pain.      

At the August 2010 Board hearing, the Veteran testified that he had been employed for 3 years as a post office mail handler, and that he could walk for a half-mile.  He stated that he avoided playing baseball and football for fear of re-injuring his right ankle.

As documented above, the medical evidence does not indicate the level of impairment that would warrant at least the next higher schedular 30% rating for left ankle fracture residuals.  In this regard, the Board notes that a rating under DC 5270 for ankle ankylosis is not appropriate in this case, where the Veteran has consistently objectively demonstrated measurable range of left ankle motion on many examinations in 2008 and 2009, and the September 2008 VA examiner specifically found that there was no left ankle joint ankylosis.

The Board also points out that, when evaluating musculoskeletal disabilities, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already been taken into consideration in the assignment of the rating for the left ankle disability.  38 C.F.R. § 4.40 specifically provides that, with respect to the musculoskeletal system, functional loss may be due to pain.  September 2008 VA examination showed no additional left ankle limitation of motion with repetitive use.  April 2009 VA outpatient evaluation noted mild improvement in left ankle coordination and balance due to increased strength and stability.  Hence, the record presents no basis for assignment of any higher rating based on the DeLuca factors alone.
 
Additionally, the Board finds that there is no showing that, at any point during the rating period under consideration, the veteran's left ankle fracture residuals have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected left ankle fracture residuals are inadequate.  A comparison between the level of severity and symptomatology of the veteran's left ankle disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degree of ankle impairment due to limitation of motion and ankylosis.      

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his left ankle disability alone markedly interferes with employment (i.e., beyond that contemplated in the assigned schedular rating), or requires frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards, and the Board finds that the assigned schedular rating for that disability is adequate in this case.  In this regard, the Board notes that the September 2008 VA examiner found that the veteran's left ankle disability had a significant impact on his occupational activities as a post office mail handler in terms of decreased mobility and pain, in that his job required him to stand for prolonged periods, and walking caused pain.  Although the left ankle disability prevented him from participating in sports, it only moderately impaired his ability to exercise, and mildly impaired his ability to do chores.  At the August 2010 Board hearing, the Veteran testified that he had been employed for 3 years as a post office mail handler, and that he could walk for a half-mile.
 
In short, there is nothing in the record to indicate that the service-connected left ankle fracture residuals on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Hart, inasmuch as the factual findings do not show distinct time periods where the Veteran's left ankle fracture residuals exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support a rating in excess of 20% under any applicable rating criteria during the rating period under consideration, which claim for an increased rating thus must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20% for left ankle bimalleolar fracture residuals with DJD is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


